Etzion v Etzion (2016 NY Slip Op 02613)





Etzion v Etzion


2016 NY Slip Op 02613


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2013-08450
 (Index No. 6110/07)

[*1]Deborah Etzion, appellant, 
vRafael Etzion, et al., respondents.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Lake Success, NY (Glenn S. Koopersmith of counsel), for appellant.
Blank Rome LLP, New York, NY (Jacqueline W. Silberman, Harris N. Coogan, and Kevin R. Doherty of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, for the rescission or reformation of a stipulation of settlement dated June 8, 2005, which was incorporated, but not merged, into a judgment of divorce referable to the plaintiff former wife and the defendant former husband Rafael Etzion dated August 16, 2005, the plaintiff appeals from an order of the Supreme Court, Nassau County (Maron, J.), dated June 13, 2013, which granted the defendants' motion for summary judgment dismissing the first amended complaint.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]) in the related appeal decided herewith (see Etzion v Etzion, _____ AD3d _____ [Appellate Division Docket No. 2015-02213; decided herewith]).
RIVERA, J.P., LEVENTHAL, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court